Order entered August 23, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00377-CR

                                 LARRY GIVENS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F18-75340-H

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.

On August 23, 2019, appellant filed his brief and a motion to extend time to file the same. In the

interest of expediting this appeal and because the trial court has not held a hearing, we VACATE

that portion of our July 31, 2019 order requiring a hearing and findings.

       We GRANT appellant’s motion and ORDER the brief filed as of the date of this order.




                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE